Terral, J.,
delivered the opinion of the court.
Cox, the tax collector of Sunflower county, on the first Monday of March, 1901, sold lot 5 of block L in the town of In-dianola, for the taxes due thereon, with costs and charges, when the same was struck off to J. Holmes Baker for the amount of said taxes, costs and charges. Immediately thereafter Baker tendered to Cox the amount of the tax, damages and costs then due; but Cox declined to receive the same unless he would also pay a charge of 75 cents for the clerk and of $1.50 for the sheriff, for fees under chapter 34, Laws 1898, *308for services required to be rendered by them after one year and nine months from said day of sale. The circuit court decided that the fees to become due under said chapter 34, Laws 1898, should be paid in advance, and Baker appeals.
Section 1081, code 1892, provides: “If any sheriff, clerk or other officer shall knowingly demand and receive any fee for services not actually performed, such officer shall be guilty of extortion, and, on conviction, shall be punished by fine not exceeding three hundred dollars and imprisonment in the county jail not more than three months, or either, and shall be removed from office. ’ ’ And, in the face of this section of the code, we think the contention of Cox cannot be sustained. The services for which fees are here demanded cannot be rendered until a year and nine months after this demand, and may never be actually performed. In the case of the sheriff, it is certain that the like service will not be performed by him on sales made in the third and fourth years of his office. The services for which the fees are here attempted to be collected are a long distance in the future, and may never be actually performed, and we think our code does not contemplate their prepayment. Certain fees of the sheriff must be paid in advance (§ 2004), but the fees here considered are not within that category. We think the judgment of the circuit court is erroneous.

Reversed aoid remanded.